Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 07/15/20 has been entered.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3-9, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zinner (US 20160301544 A1, cited by applicant of record) in view of Breakstone (US 20170150621 A1).

Regarding claims 1, 14, and 17, Zinner discloses an Ethernet interconnection circuit [fig. 1], comprising:
a physical interface exchanger having a first physical interface, a second physical interface, and a third physical interface (see below);
a first board-level processor [fig. 1 no. 12] connected to the first physical interface [fig. 1 no. 12 to 14, fig. 4 no. 20_1]; and
a second board-level processor [fig. 1 no. 12] connected to the second physical interface [fig. 1 no. 12 to 14, fig. 4 no. 20_2];
wherein the third physical interface [fig. 4 no. 22_3, 22_4] is connected to a network interface [fig. 4 “MAC”];
a communication/path between the first board-level processor and an external network is implemented by the first board-level processor through the first physical interface, the third physical interface, and the network interface [fig. 4 “PHY1” through upper “MAC” to “circuit switching network”, fig. 2 no. 16, 22, 24];
a communication/path between the second board-level processor and the external network is implemented by the second board-level processor through the second physical interface, the third physical interface, and the network interface [fig. 4 “PHY2” through lower “MAC” to “circuit switching network”, fig. 2 no. 16, 22, 24];
a communication/path between the first board-level processor and the second board-level processor is implemented by the first board-level processor and the second board-level processor through the first physical interface and the second physical interface [fig. 4 “PHY1” to “PHY2” when switch in lower position].
Although Zinner discloses using Ethernet devices to connect to an external switching network, as discussed above, Zinner does not explicitly disclose connecting to an external Ethernet. However, these concepts are well known as disclosed by Breakstone.
In the same field of endeavor, Breakstone discloses:
external Ethernet [fig. 26, par. 0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zinner with Breakstone. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of coupling internal components, as well as external Ethernet [Breakstone par. 0006].
Regarding claim 17, Zinner further discloses an Ethernet interconnection apparatus [fig. 1].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zinner and Breakstone as applied to claim 1 above, and further in view of Azuma (US 20170048103 A1).

Regarding claim 2, Zinner and Breakstone disclose everything claimed, as applied above.
Although Zinner discloses wherein the third physical interface, as discussed above, Zinner and Breakstone do not explicitly disclose is a virtual physical interface. However, these concepts are well known as disclosed by Azuma.

is a virtual physical interface [par. 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zinner and Breakstone with Azuma. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of being configurable [Azuma par. 0056].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zinner and Breakstone as applied to claim 1 above, and further in view of Lee (US 20080155157 A1).

Regarding claim 10, Zinner and Breakstone disclose everything claimed, as applied above.
Although Zinner discloses wherein the third physical interface … the network interface; or the third physical interface … network interface, as discussed above, Zinner and Breakstone do not explicitly disclose wherein the … physical interface is coupled to the network interface via a transformer; or the … physical interface is directly coupled to the network interface having an integrated transformer. However, these concepts are well known as disclosed by Lee.
In the same field of endeavor, Lee discloses:
wherein the … physical interface is coupled to the network interface via a transformer; or the … physical interface is directly coupled to the network interface having an integrated transformer [par. 0048, fig. 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zinner and Breakstone with Lee. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of easier integrating technology and mixing different technologies [Lee par. 0031].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zinner and Breakstone as applied to claim 1 above, and further in view of Chengson (US 20130215911 A1).

Regarding claim 11, Zinner and Breakstone disclose everything claimed, as applied above.
Although Zinner discloses wherein the wherein the physical interface exchanger comprises … for the physical interface exchanger, as discussed above, Zinner and Breakstone do not explicitly disclose comprises a phase-locked loop module coupled to an oscillator to provide a clock source. However, these concepts are well known as disclosed by Chengson.
In the same field of endeavor, Chengson discloses:
comprises a phase-locked loop module coupled to an oscillator to provide a clock source [par. 0043, fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zinner and Breakstone with Chengson. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing a clock source for an asynchronous interface [Chengson par. 0043].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zinner and Breakstone as applied to claim 1 above, and further in view of Kelly (US 20160118121 A1).

Regarding claim 12, Zinner and Breakstone disclose everything claimed, as applied above.
Although Zinner discloses wherein the wherein the physical interface exchanger comprises … is connected to the first board-level processor … in the second board-level processor, as well as reset signal [par. 0069, 75], as discussed above, Zinner and Breakstone do not explicitly disclose an interrupt 
In the same field of endeavor, Kelly discloses:
an interrupt pin and a reset pin; the interrupt pin … and a general-purpose input/output (GPIO) pin …; the reset pin is connected to a system reset pin [par. 0052, 0176-77, where one of ordinary skill in the art would determine how to connect the elements and pins are well known in the art].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zinner and Breakstone with Kelly. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of controlling a computer-based system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zinner and Breakstone as applied to claim 1 above, and further in view of Gillespie (US 6215816 B1).

Regarding claim 13, Zinner and Breakstone disclose everything claimed, as applied above.
Although Zinner discloses wherein the wherein the physical interface exchanger comprises … ; when the Ethernet interconnection circuit, as discussed above, Zinner and Breakstone do not explicitly disclose a first test pin and a second test pin; … works normally, the first test pin is connected to a power source, and the second test pin is grounded. However, these concepts are well known as disclosed by Gillespie.
In the same field of endeavor, Gillespie discloses:
a first test pin and a second test pin; … works normally, the first test pin is connected to a power source, and the second test pin is grounded [tbl. 13A, where one of ordinary skill in the art would connect the pins based on system requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zinner and Breakstone with Gillespie. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of operating a physical layer interface device [Gillespie col. 1 ln. 9-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WALTER J DIVITO/Primary Examiner, Art Unit 2419